UNITED STATES DITRICT COURT
EASTERN DISTRICT OF NEW YORK

wie ee ee ee eee X
United States of America,

Plaintiff

ORDER
—- against -

Jeffrey Chartier,

Defendant Crim. Docket No. 17-372(JS)

Deer. Ft |

we ee ee eee X

This matter having come before the Court on letter application by the defendant Jeffrey
Chartier, represented by Robert P. LaRusso, for an Order (1) continuing Joseph Lively, Esq. as a
CJA authorized investigator and as an associate counsel; and (2) authorizing CJA funds to be
used to pay for his continued services, not to exceed 100 hours at $95 per hour, with leave to
seek additional hours with approval of the Court, and for good cause shown,

IT IS HEREBY ORDERED that (1) Joseph Lively, Esq., continue as a CJA authorized
investigator and as an associate counsel; (2) CJA funds are authorized to pay for his continued
services not to exceed 100 hours at $95 per hour, without prior approval of the Court and (3) that
further payment for services is approved nunc pro tunc February 22, 2020.

SO ORDERED.

March
Dated: Fetiuary > , 2020
Location: Central Islip, New York

—e

HONORABLE JOAN)A SEYBERT
U.S. DISTRICT COURT JUDGE

EASTERN DISTRICT OF NEW YORK
